Citation Nr: 1121875	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for basic eligibility for Department of Veterans Affairs (VA) compensation benefits.  

2.  Whether the character of the appellant's discharge from service constitutes a bar to VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The appellant had service between July 1968 and July 1971.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the appellant's character of discharge, under other than honorable conditions, was a bar to VA benefits.


FINDINGS OF FACT

1.  The claim for basic eligibility for VA compensation benefits was previously denied in an unappealed January 1982 administrative decision.   

2.  Evidence received since the last final decision in January 1982 relating to basic eligibility for VA compensation benefits raises a reasonable possibility of substantiating the claim.  

3.  The appellant was inducted into service in July 1968 and was administratively discharged in July 1971 under other than honorable conditions.

4.  During service, the appellant was absent without official leave (AWOL) from October 24, 1968, to October 28, 1968; from June 23, 1970, to July 21, 1970; from July 22, 1970, to November 13, 1970; from November 19, 1970, to December 8, 1970; from January 8, 1971, to January 15, 1971; from February 1, 1971, to February 22, 1971; and from March 8, 1971, to June 18, 1971, for a total of 302 days of lost time.

5.  The evidence does not show that the appellant was insane at the time of the offenses that resulted in his discharge from service. 

6.  The appellant's service from July 1968 to July 1971 involved willful and persistent misconduct on his part and is considered to be under dishonorable conditions for VA purposes.


CONCLUSIONS OF LAW

1.  The January 1982 administrative decision that denied basic eligibility for VA compensation benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2010)

2.  New and material evidence has been submitted to reopen the claim for basic eligibility for VA compensation benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The appellant's other than honorable discharge from service is a bar to the award of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in August 2006 and September 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.

New and Material Evidence

In a November 1971 administrative decision, the RO found that the appellant's July 1971 discharge under other than honorable conditions was considered to be a discharge under dishonorable conditions for the purpose of VA compensation benefits.  The RO declined to reopen the appellant's claim for eligibility for VA compensation benefits in January 1982.  Most recently, in June 2007, the RO reopened the appellant's claim but then denied it on the merits.  While the RO found that new and material evidence had been submitted to reopen the appellant's claim for eligibility for VA compensation benefits, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in January 1982, the RO denied eligibility for VA compensation benefits.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the January 1982 RO decision denying eligibility for VA compensation benefits became final because the appellant did not file a timely appeal.  

The claim for eligibility for VA compensation benefits may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in July 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial consisted of the appellant's service treatment and personnel records and the appellant's statements.  The RO denied the claim because the appellant's discharge from service was issued under conditions which constituted a bar to the payment of VA compensation benefits.  

The appellant applied to reopen his claim for eligibility for VA compensation benefits in July 2006.  The Board finds that the evidence received since the last final decision is new and material because it raises a reasonable possibility of substantiating the appellant's claim.  

In support of his application to reopen his claim for eligibility for VA compensation benefits, the appellant essentially stated that he was insane when he committed the multiple offenses of being absent without official leave (AWOL) in service.  The appellant also submitted a lay statement from a fellow service member indicating that he had once witnessed the appellant having a mental breakdown in the field during their period of service.    

The Board finds that new and material evidence has been submitted with regard to the claim for eligibility for VA compensation benefits.  The claim was previously denied because the appellant's discharge from service was issued under conditions which constituted a bar to the payment of VA compensation benefits.  The appellant has submitted lay evidence showing that the willful and persistent misconduct for which he received a discharge under other than honorable conditions was due to his insanity at the times of committing the offenses.  

Accordingly, with the new evidence presumed credible for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been submitted.  Therefore, the claim for eligibility for VA compensation benefits is reopened.  38 C.F.R. § 3.156(a).  That does not mean that the claim is granted.  Rather, the merits of the claim for eligibility for VA compensation benefits will have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Statement of the Case and Supplemental Statement of the Case provided the appellant with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally, the Board notes that the discussion in the Statement of the Case essentially considered the appellant's claim on the merits.  Also, the appellant has provided arguments addressing his claim on the merits.  The Board therefore finds that because the appellant had adequate notice of the applicable regulations, he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Character of Discharge

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless a period of service upon which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  An exception is provided under that regulation if the discharge was because of a minor offense and service was otherwise honest, faithful and meritorious.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

 In this case, the appellant's service personnel records show that he initially went AWOL for a period of five days from October 24, 1968, to October 28, 1968.  Subsequently, on May 1, 1970, he was reduced to pay grade E-3 for misconduct.  The appellant was then shown to be AWOL from June 23, 1970, to July 21, 1970; from July 22, 1970, to November 13, 1970; and from November 19, 1970, to December 8, 1970.  He was thereafter convicted by a special court-martial on December 9, 1970, for being AWOL for periods during June 23, 1970, to November 14, 1970.  The appellant again went AWOL from January 8, 1971, to January 15, 1971, and from February 1, 1971, to February 22, 1971, and was apprehended by military authorities on February 23, 1971.  His last period of AWOL lasted from March 8, 1971, to June 18, 1971.  On July 9, 1971, with a total of 302 days time lost, the appellant was discharged for the good of the service under other than honorable conditions and furnished an Undesirable Discharge Certificate.  

The appellant, in written statements, argues that the character of his discharge should not constitute a bar to the award of VA benefits.  Although he does not dispute his multiple AWOL periods, he asserts that his first period of AWOL in October 1968 was due to him leaving basic training to be present at the birth of his first child.  He alleges that his subsequent periods of AWOL were due to combat fatigue or depression while serving in Vietnam because he never had the opportunity to do any heroic acts and would have gladly taken a bullet for any one of his fellow service members.  He also cites the collapse of his marriage as a compelling circumstance accounting for his periods of AWOL.  Finally, the appellant contends that he was insane at the time of his periods of AWOL during service.   

In support of his claim, the appellant submitted various lay statements from his wife and fellow service members.  These statements indicate, in pertinent part, that the appellant had experienced stressful combat situations during service and that he currently exhibited psychiatric symptoms such as nightmares, exaggerated startle response, and insomnia.  An undated lay statement from one of the appellant's fellow service members shows that the appellant had a mental breakdown on the field during service.  The fellow service member reports that he and another service member had to wrestle the appellant down to the ground and hold him there while they waited for medical assistance to arrive.  He also asserts that their commander informed them that the appellant had suffered from combat fatigue.  

In terms of medical evidence, the appellant has emphasized service treatment records dated in March 1970 and April 1970, in which he was treated for situational depression.  He also submitted an October 2006 private psychological assessment where he was diagnosed with posttraumatic stress disorder, nicotine dependence, and polysubstance abuse, sustained full remission.  Based on a review of the appellant's March 1970 and April 1970 service treatment records, the private psychologist noted that it seemed that the in-service clinicians did not address the appellant's full mental state and that the service treatment records documented a lack of medical treatment.   

The Board recognizes that the appellant's written statements from his relatives, friends, and private psychologist collectively indicate that they feel that he should have been medically disqualified due to mental health problems and that the character of his discharge should therefore be upgraded.  Nevertheless, the record shows that despite having received a Pardon and Clemency Discharge in October 1975, the United States Army Board for Correction of Military Records denied the appellant's application to upgrade the character of his discharge in October 1993.  As there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.  Simply put, the appellants multiple periods of AWOL, which he does not dispute occurred, constitute willful and persistent misconduct and is considered to be under dishonorable conditions for VA purposes.

An exception is provided if the discharge was because of a minor offense and service was otherwise honest, faithful and meritorious.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

However, the appellant's personnel records document that he was discharged as a result of repeated unauthorized absences, which spanned a total of 302 days, or roughly 28 percent of the 1079 days he spent on active duty.  Furthermore, the appellant was reduced to pay grade E-3 for misconduct in May 1970 prior to the majority of his periods of AWOL.  The appellant also admitted that he had been getting into daily fights during service for a period of time.  Hence, the Board finds that these were not minor offenses and even excluding the appellant's periods of AWOL, the quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of benefit to the nation so as to compensate for his prolonged unauthorized absence.  

The appellant additionally maintains that his in-service medical care for his psychiatric problems was inadequate and caused him to go AWOL and has submitted an October 2006 report from a private psychologist, which indicates, in pertinent part, that it seemed that the in-service clinicians did not address the appellant's full mental state and that the service treatment records documented a lack of medical treatment.  However, despite the appellant's contention and his treating psychologist's finding, the appellant does not allege, nor does the record otherwise show, that he actually used any of his unauthorized absences as an opportunity to seek treatment for mental health problems.  On the contrary, it appears that the only mental health treatment the appellant received during his years of service was rendered by service medical providers.  There is no other evidence suggesting that the appellant's in-service psychiatric problems were so serious that treatment could not be provided by the military.  

Additionally, although the record shows that the appellant served overseas in Vietnam and was faced with combat situations, there is no evidence of any hardship or suffering incurred therein that would have prevented him from fulfilling his period of service.  The appellant's contemporaneous service treatment records do not contain any suggestion that the appellant's situational depression, or any other psychiatric problems, would have prohibited continued service.  

Next, with respect to whether the appellant was insane during his prolonged AWOL period, the Board observes that for VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); Zang v. Brown, 8 Vet. App. 246, (1995); VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955(1997). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000).  When determining whether an appellant was insane at the time of a committed offense, VA is required to base its decision on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b). 

In this case, the record shows that on enlistment examination in July 1968, the appellant was found to have no psychiatric abnormalities.  Subsequent service treatment records show that the appellant received treatment in March 1970 and April 1970 for situational depression. 

In an October 2006 private psychological report, although the appellant was provided a current diagnosis of posttraumatic stress disorder, the psychologist did not make any clinical findings that the appellant was insane during his periods of AWOL in service.   

The Board is mindful that the appellant has submitted lay statements asserting that his unauthorized in-service absences were caused, at least in part, by the cognitive and emotional problems he developed in the military.  However, the Board does not consider such assertions dispositive as the appellant himself and his relatives and friends are not competent to say he was insane in service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, while mindful that the appellant and his relatives and friends are competent to report a history of in-service psychiatric symptoms, which are capable of lay observation, none of them is competent to give a medical opinion on diagnosis, causation, or aggravation of a psychosis or other medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, their statements, standing alone, are insufficient to establish a diagnosis of insanity, which requires competent medical evidence.  Beck v. West, 13 Vet. App. 535 (2000). 

The Board finds that the evidence or record does not show that the appellant's in-service psychiatric problems met the requirements of insanity for the limited purposes of this decision.  38 C.F.R. § 3.354(a).  In any event, even if a finding of insanity were warranted, the appellant would need to establish that he was legally insane during the extended period he went AWOL, which he has not done in this instance.  38 C.F.R. § 3.354(b).  

The Board finds that the preponderance of the evidence does not establish that the appellant was insane in service.  Nor does that evidence suggest that he had a disease that motivated him to act in a manner not in accordance with his normal method of behavior, or otherwise caused him to interfere with the peace of society, or to depart from the accepted standards of the community.  On the contrary, the appellant's service records and his own subsequent statements show that he knowingly went AWOL and acted with full knowledge that his unauthorized absences were wrong.  Accordingly, the Board finds that those unauthorized absences may not be excused by reason of insanity.  38 C.F.R. § 3.12(b). 

In sum, the Board finds that the appellant was discharged from service under conditions other than honorable based on his willful and persistent misconduct, and that he was not insane at the time the misconduct occurred and is barred from the receipt of VA compensation benefits.  Accordingly, the preponderance of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claim for basic eligibility for VA compensation benefits is reopened, and to this extent only, the claim is granted.  

The character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


